—In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered November 16, 2000, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for an evidentiary hearing in accordance herewith.
The records of the Department of Motor Vehicles submitted by the parties indicate that there is an issue of fact as to whether the vehicle which was involved in the underlying accident was insured at the time of the accident (see, Matter of Allstate Ins. Co. v Moore, 228 AD2d 437). Accordingly, arbitration must be stayed pending resolution of that issue at an evidentiary ruling to be conducted by the Supreme Court (see, Matter of Allstate Ins. Co. v Moore, supra). Ritter, J. P., Gold-stein, Friedmann, Feuerstein and Crane, JJ., concur.